EXHIBIT 10.1
EXECUTION VERSION





RECEIVABLES FINANCING AGREEMENT AMENDMENT NO. 3
This Receivables Financing Agreement Amendment No. 3 (this “Amendment”E), dated
as of May 7, 2018, among DAVEY RECEIVABLES LLC, an Ohio limited liability
company, as Borrower (together with its successors and assigns, the “Borrower”);
THE DAVEY TREE EXPERT COMPANY, an Ohio corporation, in its individual capacity
(“Davey Tree”) and as initial Servicer (in such capacity, together with its
successors and assigns in such capacity, the “Servicer”); PNC BANK, NATIONAL
ASSOCIATION, as LC Bank (in such capacity, together with its successors and
assigns in such capacity, the “LC Bank”); and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as Administrative Agent (in such capacity together with its successors
and assigns in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Servicer, the LC Bank, and the Administrative Agent
are party to that certain Receivables Financing Agreement dated as of May 9,
2016 (as amended prior to the date hereof, the “Financing Agreement”).
WHEREAS, the Borrower, the Servicer, the LC Bank, and the Administrative Agent
hereby agree to extend the Scheduled Termination Date and make certain other
amendments to the Financing Agreement pursuant to the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties, the Borrower, the Servicer, the LC Bank, and
the Administrative Agent hereto agree as follows:
SECTION 1.    DEFINITIONS. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Financing Agreement.
SECTION 2.    AMENDMENTS.
(a)    The defined term “Scheduled Termination Date” appearing in Section 1.01
of the Financing Agreement is hereby amended and restated in its entirety and as
so amended and restated shall read as follows:
“Scheduled Termination Date” means May 6, 2019.
(b)    Section 1.01 of the Financing Agreement is hereby further amended to add
the defined term “Six-Month Average Days’ Sales Outstanding” in the appropriate
alphabetical sequence to read as follows:
“Six-Month Average Days’ Sales Outstanding” means, for any Fiscal Month, an
amount computed as of the last day of such Fiscal Month equal to: (a) the
average of the aggregate Outstanding Balance of all Pool Receivables (other than
Unbilled Receivables)







--------------------------------------------------------------------------------



as of the last day of each of the six most recent Fiscal Months ended on the
last day of such Fiscal Month, divided by (b) an amount equal to (i) the
aggregate initial Outstanding Balance of all Pool Receivables (other than
Unbilled Receivables) originated by the Originators during the six most recent
Fiscal Months ended on the last day of such Fiscal Month, divided by (ii) 180.
(c)    Section 10.01(f) of the Financing Agreement is hereby amended and
restated in its entirety to read as follows:
(f)    (i) the average for three (3) consecutive Fiscal Months of: (A) the
Default Ratio shall exceed 5.00%, (B) the Delinquency Ratio shall exceed 12.50%
or (C) the Dilution Ratio shall exceed 5.00%, or (ii) the Six-Month Average
Days’ Sales Outstanding shall exceed 60 days for any Fiscal Month;
(d)    Schedule IV of the Financing Agreement is hereby amended and restated in
its entirety as set forth on Schedule IV attached hereto.
SECTION 3.    REPRESENTATIONS OF THE BORROWER AND THE SERVICER. Each of the
Borrower and the Servicer hereby represent and warrant to the parties hereto
that as of the date hereof each of the representations and warranties contained
in Article VII of the Financing Agreement and any other Transaction Documents to
which it is a party are true and correct as of the date hereof and after giving
effect to this Amendment (except to the extent that such representations and
warranties expressly refer to an earlier date, in which case they are true and
correct as of such earlier date).
SECTION 4.    CONDITIONS PRECEDENT. This Amendment shall become effective and be
deemed effective as of the date first written above upon the satisfaction of the
following conditions precedent:
(a)    the Administrative Agent shall have received a fully executed counterpart
of this Amendment;
(b)    the Administrative Agent shall have received a fully executed counterpart
of that certain Fee Letter dated as of the date hereof, and all fees due
thereunder;
(c)    the Administrative Agent shall have received a fully executed counterpart
of that certain Joinder Agreement dated as of the date hereof, among the
Borrower, as buyer, Davey Resource Group, Inc., as the new Originator (“New
Originator”), and the Administrative Agent;
(d)    the Administrative Agent shall have received each of the following with
respect to the New Originator, in each case in form and substance satisfactory
to the Administrative Agent:


2

--------------------------------------------------------------------------------



(i)    a certificate of an authorized officer of the New Originator together
with incumbency certificate, organizational documents, resolutions, and a
certificate of good standing;
(ii)    UCC, tax and judgment lien searches against the New Originator;
(iii)    UCC financing statements naming the New Originator as seller/debtor,
Borrower as buyer/assignor, and the Administrative Agent as secured party/total
assignee; and
(iv)    opinions regarding organizational and enforceability matters, security
interest matters;
(e)    each representation and warranty of the Borrower and the Servicer
contained herein or in any other Transaction Document (after giving effect to
this Amendment) shall be true and correct (except to the extent that such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct as of such earlier date); and
(f)    no Unmatured Event of Default or Event of Default shall have occurred and
be continuing.
SECTION 5.    COUNTERPARTS. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.
SECTION 6.    SEVERABILITY. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 7.    GOVERNING LAW AND JURISDICTION. The provisions of the Financing
Agreement with respect to governing law, jurisdiction, and agent for service of
process are incorporated in this Amendment by reference as if such provisions
were set forth herein.


[Signatures appear on following page.]




3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective duly authorized officers as of the day and
year first above written.
DAVEY RECEIVABLES LLC
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
Title:
Treasurer

THE DAVEY TREE EXPERT COMPANY
as the Servicer
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
Title:
Vice President and Treasurer



Receivables Financing Agreement Amendment No. 3

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent
 
 
 
 
By:
/s/ Michael Brown
 
Name:
Michael Brown
 
Title:
Senior Vice President

PNC BANK, NATIONAL ASSOCATION,
as LC Bank
 
 
 
 
By:
/s/ Michael Brown
 
Name:
Michael Brown
 
Title:
Senior Vice President





Receivables Financing Agreement Amendment No. 3

--------------------------------------------------------------------------------




SCHEDULE IV


EXCLUDED RECEIVABLES


Any Receivable originated by Davey Tree Surgery Company, an Ohio corporation, or
Davey Resource Group, Inc., an Ohio corporation.1    
















































































 
 
 
 
 
1
The Administrative Agent shall receive an opinion regarding true sale and
non-consolidation matters with respect to Davey Resource Group, Inc. prior to
any of its Receivables being included as a “Receivable” under the Transaction
Documents.






